Order filed July 19, 2018.




                                     In The

                       Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00423-CV
                                  ____________

                         JOSE R. VAZQUEZ, Appellant

                                       V.

                             RENE FLORES, Appellee


             On Appeal from the County Civil Court at Law No 4
                           Harris County, Texas
                      Trial Court Cause No. 1108504

                                  ORDER
      Appellant’s brief was due July 9, 2018. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 20, 2018,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                 PER CURIAM